DETAILED ACTION
This Office Action for U.S. Patent Application No. 17/142,356 is responsive to communications filed on 06/17/2022, in reply to the Non-Final Rejection of 03/17/2022. Currently, claims 1-2 and 4-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 1, the Applicant submits that the Non-Final Office Action of 03/17/2022 acknowledges that none of Lucas, Pilutti, and Mizusawa disclose “a center housing band …; a first cover received in the center housing band within a first open side thereof … a second cover received in the center housing band with a  second open side opposite the first open side.” Thus, none of these cited references can disclose a “first cover being recessed into the center housing band such that no portion of the first cover extends beyond a plane formed by the center housing band at the first open side.” Additionally, the Applicant submits that, assuming arguendo, that the Examiner is correct that a portion of the housing band of Nunnink is recessed within the center housing band, it is not recessed “into the center housing band such that no portion of the first cover extends beyond a plane formed by the first open side of the center housing band” as recited in the amended claim 1. Instead, as shown in Fig. 2 of Nunnink, the front cover portion 110 extends beyond a plane formed by a first open side of the center housing band. Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive to overcome a rejection under 103 in view of the cited references. Firstly, the limitation added in the amendment to claim 1, with regard to “such that no portion of the first cover extends beyond a plane formed by the first open side of the center housing band” renders the claim indefinite, as it is unclear how a first cover (which is received in the center housing band within a first open side) can simultaneously be recessed into the center housing band, but have no portion extend beyond a plane formed by the open first side. Per the definition of “recessed,” which is that of being set or built into a recess in the surrounding surface, a cover that is recessed into the center housing band would be understood to be at least partially within the bounds of the planes formed by the center housing band, and thus, would necessarily have at least a portion extend beyond a plane formed by the first open side. Thus, as best understood given the rejection of the claim under 35 U.S.C. 112(b), the limitations require a first cover that is recessed into the center housing band while being received within a first open side, which are limitations that are rejected by the cited references. Secondly, under the assumption that the limitations were not contradictory, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have no portion of the first cover extend beyond a plane formed by the first open side of the center housing band. Applicant has not disclosed that having no portions extend beyond such a plane provides any advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, therefore, would have expected Applicant’s invention to perform equally well with the front cover shaped such that a portion does extend beyond such a plane in performing the imaging and display functions described in the claim, and thus, is a mere matter of design choice. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of the cited references to obtain the invention as specified in claim 1. As such, claim 1 shall remain rejected.

In regard to claims 10 and 16, the Applicant submits arguments and amendments substantially similar to those presented above with respect to claim 1. As such, claims 10 and 16 shall also remain rejected for similar reasons to those stated above.

In regard to claims 2, 4-9, 11-15, and 17-20, these claims are either directly or indirectly dependent upon the independent claims 1, 10, or 16. As such, since the arguments and amendments relating to the independent claims have not been found to be sufficient to place the in condition for allowance, these dependent claims are not allowable by virtue of their dependency, and as such, shall also remain rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claims 1, 10, and 16, with regard to “such that no portion of the first cover extends beyond a plane formed by the first open side of the center housing band,” this limitation renders the claims indefinite, as it is unclear how a first cover (which is received in the center housing band within a first open side) can simultaneously be recessed into the center housing band, but have no portion extend beyond a plane formed by the first open side. Per the definition of “recessed,” which is that of being set or built into a recess in the surrounding surface, a cover that is recessed into the center housing band would be understood to be at least partially within the bounds of the planes formed by the center housing band, and thus, would necessarily have at least a portion extend beyond a plane formed by the first open side.

In regard to claims 2, 4-9, 11-15, and 17-20, these claims are dependent upon the independent claims 1, 10, or 16, and fail to remedy the deficiencies of the claims from which they depend. As such, these claims are also rejected as being indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (U.S. Publication No. 2015/0172518), hereinafter referred to as Lucas, in view of Nunnink et al. (U.S. Publication No. 2019/0361194), hereinafter referred to as Nunnink.

In regard to claim 10, Lucas teaches a portable wireless vehicle imager (Lucas paragraph 31 noting a wireless camera system that can be attached to any trailer in a nonpermanent manner), comprising:
a housing (Lucas Fig. 11 showing camera housing 1000; and paragraph 191 noting housing 1000 can comprise an essentially rectangular box including wall 1002 which can be formed as a continuous structure or assembled, for example as four individual side pieces) comprising:
a center housing band (Lucas Fig. 11 showing camera housing 1000; and paragraph 191 noting housing 1000 can comprise an essentially rectangular box including wall 1002 which can be formed as a continuous structure or assembled, for example as four individual side pieces, bottom 1003 which can be formed integrally with walls 1002 or a as separate attached structure, and cover 1012 which can be permanently or removably attached to wall 1002);
a first cover received in the center housing band within a first open side thereof and having a lens assembled therewith (Lucas Fig. 11 showing housing 1000, and the side of the housing with an opening for camera 1104; and Lucas paragraph 191 noting the walls can be assembled as four individual side pieces, as such the side with the opening for the camera could be an individual side piece, and described as a cover; and Lucas paragraph 192 noting camera 1104 can be arrange inside the housing 1102 under a transparent weatherproof cover or window); and
a second cover received in the center housing band within a second open side (Lucas Figs. 10A-D, and paragraph 191 noting open receptacles such as 1010 and 1008 on a side of the housing; and noting the walls can be assembled as four individual side pieces, as such the side with the openings could be an individual side piece, and described as a cover); and
a printed circuit board having an image sensor mounted thereon, the printed circuit board being positioned within the center housing with the image processor aligned with the lens (Lucas paragraph 118 noting circuit boards within the housing, including a TX board, camera board 205 or 305, etc.; and Lucas Fig. 2 showing camera board 205 aligned with the camera lens 203; and Lucas Fig. 3 showing camera board 305 positioned within the center housing);
wherein the housing is fully enclosed and sealable to be water-proof (Lucas paragraph 118 noting design of the enclosure, as well as the sealing material applied between cover and housing, facilitate weatherproofing; and Lucas paragraphs 104-106 noting that the camera containing unit is waterproof).
However, Lucas does not expressly disclose a center band having a flange extending along an interior surface; the first cover abutting the flange, the first cover being recessed into the center housing band such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band; and the second open side is opposite the first open side, the second cover being recessed into the center housing band.
In the same field of endeavor, Nunnink teaches a center band (Nunnink Fig. 1 showing body portions 110, 112, and 114, with main body portion 112 being the center band) having a flange extending along an interior surface (Nunnink paragraph 32 and Nunnink Fig. 9 showing main body portion 112 having a front flange surface with gasket 118 which a surface of the front plate 110 abuts toward in order to seal the portions of the housing together); the first cover abutting the flange (Nunnink paragraph 32 and Nunnink Fig. 9 showing main body portion 112 having a front flange surface with gasket 118 which a surface of the front plate 110 abuts toward in order to seal the portions of the housing together), the first cover being recessed into the center housing band (Fig. 2 of Nunnink, the components that the front cover portion 110 comprises include components such as those labeled 250, 210, 212, 242, etc. It can be seen in Fig. 2 that the front cover 110 section (specifically the portion of it comprising these parts) resides within the area of the body section 112 when the front section 110 is attached. Based on the broadest reasonable interpretation of "recessed into the center housing band," it can be seen that this portion of section 110 is in fact recessed within the body of the center housing band); and the second open side is opposite the first open side (Nunnink Fig. 9 showing that the main body portion 112 has a back open side which also has a gasket 118 on a flange face for the back cover 114 to attach to, and this back open side is opposite the first open side which connects to the front portion 110), the second cover being recessed into the center housing band (Nunnink Fig. 2 and 9 showing portions of the back portion 114 being recessed into the center band 112. The broadest reasonable interpretation of “second cover received in the center housing band” can include the entire rear section of the housing, as the “second cover” merely is a section of the system that is received in the center housing band within a second open side opposite the first open side. The rear section of the housing 114 of Nunnink refers to the entire back section of the vision system housing. As such, as a portion of the components of the rear portion of the housing are recessed into the open side of center section 112 (as agreed to by Applicant in the Remarks filed 12/29/2021), based on the broadest reasonable interpretation of the claim language, the second cover (rear portion 114) is received into the center housing band (main body section 112) within the second open side opposite the first open side, the second cover being recessed into the center housing band).
However, Nunnink does not expressly disclose such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band. It would have been obvious to a person having ordinary skill in the art before the effective filing date to have no portion of the first cover extend beyond a plane formed by the first open side of the center housing band. Applicant has not disclosed that having no portions extend beyond such a plane provides any advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, therefore, would have expected Applicant’s invention to perform equally well with the front cover shaped such that a portion does extend beyond such a plane in performing the imaging and display functions described in the claim, and thus, is a mere matter of design choice. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of the cited references to obtain the invention as specified in claim 10.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Nunnink because both disclosures relate to the field of vision system housings that hold a PCB and camera lens, and may be mounted to locations. As such, the vision system housing described in Nunnink could be used in a system such as the wireless camera system of Lucas, and thus the teachings of Nunnink would benefit the systems taught in Lucas. Modified to incorporate the teachings of Nunnink, the teachings of Lucas include all of the limitations presented in claim 10.

In regard to claim 11, Lucas and Nunnink teach all of the limitations of claim 10 as discussed above. In addition, Lucas teaches further comprising a plurality of supports extending from a cover within the center housing band and a plurality of projections extending from a cover within the center housing band and toward respective ones of the plurality of supports (Lucas paragraph 191 noting the walls can be assembled as four individual side pieces, as such the side with the opening for the camera could be an individual side piece, and noting covers can be attached with screws engaging the walls via openings); and
wherein the first cover and second cover abut a first interior feature and a second interior feature of the center housing band to retain the first cover and second cover with the center housing band (Lucas paragraph 191 noting the walls can be assembled as four individual side pieces, as such the side with the opening for the camera could be an individual side piece, and noting covers can be attached with screws engaging the walls via openings).
However, Lucas does not expressly disclose supports and projections on the first and second cover. It would have been obvious, for a person having ordinary skill in the art before the effective filing date, that since the teachings of Lucas include that walls of the camera enclosure can be attached with screws (projections) being screwed into openings (supports) of the other walls of the enclosure, and include teachings that the walls of the enclosure can be assembled as individual side pieces, that these sides could be each be attached via screws, and as such, there would be projections and supports involved in the attaching of each side piece. Thus, modified to incorporate that which would be obvious to a person having ordinary skill in the art, the teachings of Lucas include all of the limitations presented in claim 11.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas and Nunnink for the same reasons as stated above in regard to claim 10.

In regard to claim 12, Lucas and Nunnink teach all of the limitations of claim 10 as discussed above. In addition, Lucas teaches further including a wireless communication module in communication with the printed circuit board (Lucas paragraph 46 noting TX circuit board 206 includes one or more microprocessors 207 and is configured to process signals received and transmitted by a connected antenna, such as wireless communication antenna 106) and configured for transmitting an image gathered by the image sensor to a remote processor (Lucas paragraph 46 noting processing signals received and transmitted by the antenna, wirelessly pairing the camera and the monitor; and Lucas claim 1 noting a first image processor, and a first rechargeable power source powering at least said first wireless transceiver and said first image processor, and first monitoring unit configured for wireless communication and comprising a first display selectively outputting first image data based on first wireless communication from said first camera-containing unit).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas and Nunnink for the same reasons as stated above in regard to claim 10.

In regard to claim 13, Lucas and Nunnink teach all of the limitations of claim 12 as discussed above. In addition, Lucas teaches further including an antenna secured to the housing (Lucas Figs. 1A-C and Fig. 11 showing an antenna extending from the housing) and communicatively connected with the wireless communication module (Lucas paragraph 46 noting TX circuit board 206 includes one or more microprocessors 207 and is configured to process signals received and transmitted by a connected antenna, such as wireless communication antenna 106).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas and Nunnink for the same reasons as stated above in regard to claim 10.

In regard to claim 14, Lucas and Nunnink teach all of the limitations of claim 10 as discussed above. In addition, Lucas teaches wherein the first cover includes a lens aperture for receiving a portion of a lens unit including a lens (Lucas Fig. 11 showing housing 1000, and the side of the housing with an opening for camera 1104; and Lucas paragraph 191 noting the walls can be assembled as four individual side pieces, as such the side with the opening for the camera could be an individual side piece, and described as a cover; and Lucas paragraph 192 noting camera 1104 can be arrange inside the housing 1102 under a transparent weatherproof cover or window) such that the lens may be exposed externally of the portable wireless vehicle imager (Lucas Fig. 11 showing the lens of the camera 1104 exposed externally of the camera enclosure).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas and Nunnink for the same reasons as stated above in regard to claim 10.

In regard to claim 15, Lucas and Nunnink teach all of the limitations of claim 10 as discussed above. In addition, Lucas teaches further comprising at least one external control positioned on the housing for facilitating use of portable imager (Lucas Fig. 11 showing external controls 1108 and 1110).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas and Nunnink for the same reasons as stated above in regard to claim 10.

Claims 1-2, 4-9, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (U.S. Publication No. 2015/0172518), hereinafter referred to as Lucas, in view of Pilutti et al. (U.S. Publication No. 2014/0249723), hereinafter referred to as Pilutti, in view of Mizusawa et al. (U.S. Publication No. 2002/0145663), hereinafter referred to as Mizusawa, in further view of Nunnink et al. (U.S. Publication No. 2019/0361194), hereinafter referred to as Nunnink.

In regard to claim 1, Lucas teaches an imaging and display system for use in a vehicle (Lucas abstract noting camera system for tractor-trailer vehicles comprising a removable camera and a monitor located in the cab), the system comprising:
a first portable wireless vehicle imager (Lucas paragraph 31 noting a wireless camera system that can be attached to any trailer in a nonpermanent manner) comprising: 
a printed circuit board having an image sensor mounted thereon, the printed circuit board being positioned within the center housing with the image processor aligned with the lens (Lucas paragraph 118 noting circuit boards within the housing, including a TX board, camera board 205 or 305, etc.; and Lucas Fig. 2 showing camera board 205 aligned with the camera lens 203; and Lucas Fig. 3 showing camera board 305 positioned within the center housing).
 mounted on a trailer (Lucas paragraph 31 noting a wireless camera system that can be attached to any trailer in a nonpermanent manner) such that the first portable wireless vehicle imager is oriented to capture images (Lucas paragraph 164 noting outputting images received from the camera containing unit) from a first field of view (Lucas paragraphs 164-165 showing outputted images received from the camera units on the screen, showing that the cameras have fields of view of the exterior environment around the trailer);
an image processor for receiving and processing the image data from the images captured by the first portable wireless imager (Lucas claim 13 noting camera outputting said captured data to said image processor, said image processor outputting processed captured data to said wireless transceiver), the image processor configured to generate at least a first supplementary image (Lucas claim 1 noting a first image processor and a first monitoring unit configured for wireless communication and comprising a first display for outputting images data based on the wireless communication from the first camera unit) from a first portion of the first field of view (Lucas paragraphs 164-165 showing outputted images received from the camera units on the screen, showing that the cameras have fields of view of the exterior environment around the trailer, and at least portions of the fields of view are displayed on the monitor); and
a display mounted in the vehicle (Lucas paragraph 11 noting the monitoring device provides video to a dedicated or generic monitor disposed in the cab of a tractor) and in communication with the image processor for displaying at least one of the first supplementary image (Lucas claim 1 noting a first image processor and a first monitoring unit configured for wireless communication and comprising a first display for outputting images data based on the wireless communication from the first camera unit).
However, Lucas does not expressly disclose a center housing band having a flange extending along an interior surface; a first cover received in the center housing band with a first open side thereof and abutting the flange having a lens assembled therewith, the first cover being recessed into the center housing band such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band; a second cover received in the center housing band with a second open side opposite the first open side, the second cover being recessed into the center housing band; and a field of view having a horizontal angle and a vertical angle greater than the horizontal angle; generating a second supplementary image from a second portion of the first field of view; and displaying the second supplementary image.
In the same field of endeavor, Pilutti teaches field of view having a horizontal angle and a vertical angle greater than the horizontal angle (Pilutti Figs. 49-50 showing the camera with a large vertical field of view; and Pilutti paragraph 68 noting the vehicle having a rear camera with a vertical field of view for imaging).
However, Pilutti does not expressly disclose a center housing band having a flange extending along an interior surface; a first cover received in the center housing band with a first open side thereof and abutting the flange having a lens assembled therewith, the first cover being recessed into the center housing band such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band; a second cover received in the center housing band with a second open side opposite the first open side, the second cover being recessed into the center housing band; and generating a second supplementary image from a second portion of the first field of view; and displaying the second supplementary image.
In the same field of endeavor, Mizusawa teaches generating a second supplementary image from a second portion of the first field of view (Mizusawa paragraph 12 noting a synthesized image for displaying an image of a wide range of the rearward direction, and an extracted image of a partial area of the image; and Mizusawa Figs. 5 and 6B showing that the extracted image includes the bumper of the vehicle); and displaying the second supplementary image (Mizusawa paragraph 12 noting that both images are displayed; and Mizusawa Fig. 6B showing both images displayed side by side on a display).
However, Mizusawa does not expressly disclose a center housing band having a flange extending along an interior surface; a first cover received in the center housing band with a first open side thereof and abutting the flange having a lens assembled therewith, the first cover being recessed into the center housing band such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band; a second cover received in the center housing band with a second open side opposite the first open side, the second cover being recessed into the center housing band.
In the same field of endeavor, Nunnink teaches a center housing band (Nunnink Fig. 1 showing body portions 110, 112, and 114, with main body portion 112 being the center band) having a flange extending along an interior surface (Nunnink paragraph 32 and Nunnink Fig. 9 showing main body portion 112 having a front flange surface with gasket 118 which a surface of the front plate 110 abuts toward in order to seal the portions of the housing together); a first cover received in the center housing band with a first open side thereof and abutting the flange (Nunnink paragraph 32 and Nunnink Fig. 9 showing main body portion 112 having a front flange surface with gasket 118 which a surface of the front plate 110 abuts toward in order to seal the portions of the housing together) having a lens assembled therewith (Nunnink paragraph 36 noting the image sensor and lenses reside in the front plate 110; and Nunnink Figs. 1 and 9 showing the lens assembled within the front portion 110), the first cover being recessed into the center housing band (Fig. 2 of Nunnink, the components that the front cover portion 110 comprises include components such as those labeled 250, 210, 212, 242, etc. It can be seen in Fig. 2 that the front cover 110 section (specifically the portion of it comprising these parts) resides within the area of the body section 112 when the front section 110 is attached. Based on the broadest reasonable interpretation of "recessed into the center housing band," it can be seen that this portion of section 110 is in fact recessed within the body of the center housing band); a second cover received in the center housing band with a second open side opposite the first open side (Nunnink Fig. 9 showing that the main body portion 112 has a back open side which also has a gasket 118 on a flange face for the back cover 114 to attach to, and this back open side is opposite the first open side which connects to the front portion 110), the second cover being recessed into the center housing band (Nunnink Fig. 2 and 9 showing portions of the back portion 114 being recessed into the center band 112. The broadest reasonable interpretation of “second cover received in the center housing band” can include the entire rear section of the housing, as the “second cover” merely is a section of the system that is received in the center housing band within a second open side opposite the first open side. The rear section of the housing 114 of Nunnink refers to the entire back section of the vision system housing. As such, as a portion of the components of the rear portion of the housing are recessed into the open side of center section 112 (as agreed to by Applicant in the Remarks filed 12/29/2021), based on the broadest reasonable interpretation of the claim language, the second cover (rear portion 114) is received into the center housing band (main body section 112) within the second open side opposite the first open side, the second cover being recessed into the center housing band).
However, Nunnink does not expressly disclose such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band. It would have been obvious to a person having ordinary skill in the art before the effective filing date to have no portion of the first cover extend beyond a plane formed by the first open side of the center housing band. Applicant has not disclosed that having no portions extend beyond such a plane provides any advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, therefore, would have expected Applicant’s invention to perform equally well with the front cover shaped such that a portion does extend beyond such a plane in performing the imaging and display functions described in the claim, and thus, is a mere matter of design choice. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of the cited references to obtain the invention as specified in claim 1.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, because the disclosures relate to the field of providing camera systems to vehicle-trailer systems for improved viewing for the vehicle operator. The teachings of Lucas include a system for placing a camera on the back of a trailer, which provides beneficial views to the driver in instances such as backing up the vehicle. The teachings of Pilutti include rear view vehicle cameras, and systems for assisting trailer backup maneuvers. The cameras described in Pilutti have vertical fields of view for better viewing of items below the camera near the ground, and to monitor the accuracy of movement of the hitch/bumper area of the vehicle. Since the teachings of Lucas include that of the camera system being used to assist in vehicle maneuvering in tight spaces and delivery destinations, accurate monitoring of the bumper area of the vehicle would be beneficial, and the teachings of Pilutti would benefit the teachings of Lucas. Additionally, the teachings of Mizusawa further benefit these reversing maneuvers by providing multiple views to highlight important regions of the back of the vehicle. Additionally, it would have been obvious to modify these teachings with the teachings of Nunnink because the disclosure relates to the field of vision system housings that hold a PCB and camera lens, and may be mounted to locations. As such, the vision system housing described in Nunnink could be used in a system such as the wireless camera system of Lucas, and thus the teachings of Nunnink would benefit the systems taught in Lucas. Thus, modified to incorporate the teachings of Pilutti, Mizusawa, and Nunnink, the teachings of Lucas include all of the limitations presented in claim 1.

In regard to claim 2, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 1 as discussed above. In addition, Mizusawa teaches wherein the first supplementary image corresponds to a portion of the first field of view and is cropped from a lower portion of the first field of view (Mizusawa paragraph 12 noting a synthesized image for displaying an image of a wide range of the rearward direction, and an extracted image of a partial area of the image; and Mizusawa Figs. 5 and 6B showing that the extracted image includes the bumper of the vehicle, and it can be seen that the extracted partial area including the bumper is a lower portion of the image, as the wider angle image shows higher regions), and the second supplementary image corresponds to a portion of the first field of view and is cropped from a portion of the first field of view above the lower portion (Mizusawa paragraph 12 noting a synthesized image for displaying an image of a wide range of the rearward direction, and an extracted image of a partial area of the image; and Mizusawa Figs. 5 and 6B showing that the extracted image includes the bumper of the vehicle, and it can be seen that the wide range image has a wider vertical range than the extracted image, and as such has a portion of the field of view above the lower portion).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 4, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 1 as discussed above. In addition, Lucas teaches further comprising a second portable wireless imager (Lucas abstract noting the wireless camera system includes one or more camera-containing units that can be attached to any trailer; and Lucas claim 4 noting the system comprising a second camera-containing unit configured for wireless communication) configured to have a second field of view different from the first field of view of the first portable wireless imager (Lucas claim 4 noting the second camera containing unit is removably attached to the trailer at a location different from the first camera containing unit, and as such, it would have a different field of view than the first);
wherein the second portable wireless imager is in communication with the image processor (Lucas claim 4 noting the second camera has an image processor, and both the first and second cameras are in wireless communication with the monitoring unit for outputting images from the cameras); and
wherein the image processor is configured to generate at least a first additional image from a first portion of the second field of view and a second additional image from a second portion of the second field of view (Lucas claim 4 noting first display of said first monitoring unit selectively outputs at least one of: said first image data based on said first wireless communication from said first camera-containing unit, second image data based on said second wireless communication from said second camera-containing unit, and said first image data and said second image data).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 5, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 1 as discussed above. In addition, Mizusawa teaches wherein the first portable imager is disposed such that the lower portion of the first field of view includes a rear bumper (Mizusawa paragraph 12 noting a synthesized image for displaying an image of a wide range of the rearward direction, and an extracted image of a partial area of the image; and Mizusawa Figs. 5 and 6B showing that the extracted image includes the bumper of the vehicle).
However, Mizusawa does not expressly disclose of the trailer. It would have been obvious to a person having ordinary skill in the art before the effective filing date, that the cameras disclosed by Mizusawa, if integrated into the system of Lucas to be on the back of a trailer, would show the bumper of the trailer.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 6, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 1 as discussed above. In addition, Lucas teaches wherein the first portable imager is configured to be selectively attachable to and removable from the trailer using a mount (Lucas abstract noting removable camera units can be selectively mounted on trailer and provide images; and Lucas paragraph 32 noting camera containing unit 100 comprises mounting structures 114); wherein the mount extends from the rear of the housing (Lucas paragraph 32 noting that a mounting structure can be disposed on the back of the camera structure).
However, Lucas does not expressly disclose extending from the second cover.
In the same field of endeavor, Nunnink teaches a second cover at the rear of the housing (Nunnink Fig. 2 showing rear portion 114 at the back of the camera housing). It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to mount a camera housing from the second cover of the housing, as it is taught that a camera housing can have a mounting point at the rear side of it, and that a camera housing can be comprised of a front, center, and rear portion as described in Nunnink. Thus, a person having ordinary skill in the art could mount a camera housing that was constructed with a front and back cover as described in Nunnink, and mounted from the rear side as described in the teachings of Lucas. 
Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 7, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 1 as discussed above. In addition, Lucas teaches wherein an image sensor is disposed on a printed circuit board within a housing (Lucas paragraph 118 noting circuit boards within the housing, including a TX board, camera board 205 or 305, etc.; and Lucas Fig. 2 showing camera board 205 aligned with the camera lens 203; and Lucas Fig. 3 showing camera board 305 positioned within the center housing), the printed circuit board further comprising a wireless communication module (Lucas paragraph 46 noting TX circuit board 206 includes one or more microprocessors 207 and is configured to process signals received and transmitted by a connected antenna, such as wireless communication antenna 106); and
wherein the wireless communication module is capable of allowing the image sensor to wirelessly communicate with the image processor and to stream video of captured images (Lucas paragraph 46 noting processing signals received and transmitted by the antenna, wirelessly pairing the camera and the monitor; and Lucas claim 1 noting a first image processor, and a first rechargeable power source powering at least said first wireless transceiver and said first image processor, and first monitoring unit configured for wireless communication and comprising a first display selectively outputting first image data based on first wireless communication from said first camera-containing unit).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 8, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 7 as discussed above. In addition, Lucas teaches further comprising an antenna extending from the housing (Lucas Figs. 1A-C and Fig. 11 showing an antenna extending from the housing), the antenna configured to allow the wireless communication module to be in selective communication with the image processor (Lucas paragraph 46 noting TX circuit board 206 includes one or more microprocessors 207 and is configured to process signals received and transmitted by a connected antenna, such as wireless communication antenna 106); and
wherein the first portable imager is provided with controls configured to allow the establishment of a wireless connection with the image processor (Lucas paragraph 46 noting pairing button 208 allows to manually initiate a wireless pairing function between camera-containing unit 200 and a monitor).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 9, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 1 as discussed above. In addition, Mizusawa teaches further comprising a memory in communication with the image processor and configured to selectively store images received or processed by image processor (Mizusawa paragraph 36 noting image picking-up means 10 further has two frame memories corresponding to the cameras respectively.  For instance, an image processing portion 20 reads the information (picked-up image at the preceding capturing timing) stored in the other frame memory in the middle of capturing the picked-up image into one frame memory Na from the camera N).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 16, Lucas teaches an imaging and display system for a vehicle (Lucas abstract noting camera system for tractor-trailer vehicles comprising a removable camera and a monitor located in the cab), comprising:
a first portable wireless vehicle imager (Lucas paragraph 31 noting a wireless camera system that can be attached to any trailer in a nonpermanent manner) comprising:
a printed circuit board having an image sensor mounted thereon, the printed circuit board being positioned within the center housing with the image processor aligned with the lens (Lucas paragraph 118 noting circuit boards within the housing, including a TX board, camera board 205 or 305, etc.; and Lucas Fig. 2 showing camera board 205 aligned with the camera lens 203; and Lucas Fig. 3 showing camera board 305 positioned within the center housing);
mounted on a trailer (Lucas paragraph 31 noting a wireless camera system that can be attached to any trailer in a nonpermanent manner) such that the first portable wireless vehicle imager is oriented to capture images (Lucas paragraph 164 noting outputting images received from the camera containing unit) from a first field of view (Lucas paragraphs 164-165 showing outputted images received from the camera units on the screen, showing that the cameras have fields of view of the exterior environment around the trailer) 
a second portable wireless vehicle imager mounted one of the vehicle and the trailer (Lucas abstract noting the wireless camera system includes one or more camera-containing units that can be attached to any trailer; and Lucas claim 4 noting the system comprising a second camera-containing unit configured for wireless communication) such that the second portable wireless vehicle imager is oriented to capture images from a second field of view (Lucas claim 4 noting the second camera containing unit is removably attached to the trailer at a location different from the first camera containing unit, and as such, it would have a different field of view than the first);
an image processor for receiving and processing image data from the images captured by the first (Lucas claim 13 noting camera outputting said captured data to said image processor, said image processor outputting processed captured data to said wireless transceiver) and the second portable wireless imagers (Lucas claim 4 noting the second camera has an image processor, and both the first and second cameras are in wireless communication with the monitoring unit for outputting images from the cameras), the image processor configured to generate at least a first supplementary image (Lucas claim 1 noting a first image processor and a first monitoring unit configured for wireless communication and comprising a first display for outputting images data based on the wireless communication from the first camera unit) from a first portion of the first field of view (Lucas paragraphs 164-165 showing outputted images received from the camera units on the screen, showing that the cameras have fields of view of the exterior environment around the trailer, and at least portions of the fields of view are displayed on the monitor), and a first additional image from a first portion of the second field of view (Lucas claim 4 noting first display of said first monitoring unit selectively outputs at least one of: said first image data based on said first wireless communication from said first camera-containing unit, second image data based on said second wireless communication from said second camera-containing unit, and said first image data and said second image data); and
a display mounted in the vehicle and in communication with the image processor for displaying at least one of the first supplementary image, the second supplementary image, and the first additional image (Lucas claim 4 noting first display of said first monitoring unit selectively outputs at least one of: said first image data based on said first wireless communication from said first camera-containing unit, second image data based on said second wireless communication from said second camera-containing unit, and said first image data and said second image data).
However, Lucas does not expressly disclose a center housing band having a flange extending along an interior surface; a first cover received in the center housing band with a first open side thereof and abutting the flange having a lens assembled therewith, the first cover being recessed into the center housing band such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band; a second cover received in the center housing band with a second open side opposite the first open side, the second cover being recessed into the center housing band; and a field of view having a horizontal angle and a vertical angle greater than the horizontal angle; generating a second supplementary image from a second portion of the first field of view; and displaying the second supplementary image.
In the same field of endeavor, Pilutti teaches field of view having a horizontal angle and a vertical angle greater than the horizontal angle (Pilutti Figs. 49-50 showing the camera with a large vertical field of view; and Pilutti paragraph 68 noting the vehicle having a rear camera with a vertical field of view for imaging).
However, Pilutti does not expressly disclose a center housing band having a flange extending along an interior surface; a first cover received in the center housing band with a first open side thereof and abutting the flange having a lens assembled therewith, the first cover being recessed into the center housing band such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band; a second cover received in the center housing band with a second open side opposite the first open side, the second cover being recessed into the center housing band; and generating a second supplementary image from a second portion of the first field of view; and displaying the second supplementary image.
In the same field of endeavor, Mizusawa teaches generating a second supplementary image from a second portion of the first field of view (Mizusawa paragraph 12 noting a synthesized image for displaying an image of a wide range of the rearward direction, and an extracted image of a partial area of the image; and Mizusawa Figs. 5 and 6B showing that the extracted image includes the bumper of the vehicle); and displaying the second supplementary image (Mizusawa paragraph 12 noting that both images are displayed; and Mizusawa Fig. 6B showing both images displayed side by side on a display).
However, Mizusawa does not expressly disclose a center housing band having a flange extending along an interior surface; a first cover received in the center housing band with a first open side thereof and abutting the flange having a lens assembled therewith, the first cover being recessed into the center housing band such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band; a second cover received in the center housing band with a second open side opposite the first open side, the second cover being recessed into the center housing band.
In the same field of endeavor, Nunnink teaches a center housing band (Nunnink Fig. 1 showing body portions 110, 112, and 114, with main body portion 112 being the center band) having a flange extending along an interior surface (Nunnink paragraph 32 and Nunnink Fig. 9 showing main body portion 112 having a front flange surface with gasket 118 which a surface of the front plate 110 abuts toward in order to seal the portions of the housing together); a first cover received in the center housing band with a first open side thereof and abutting the flange (Nunnink paragraph 32 and Nunnink Fig. 9 showing main body portion 112 having a front flange surface with gasket 118 which a surface of the front plate 110 abuts toward in order to seal the portions of the housing together) having a lens assembled therewith (Nunnink paragraph 36 noting the image sensor and lenses reside in the front plate 110; and Nunnink Figs. 1 and 9 showing the lens assembled within the front portion 110), the first cover being recessed into the center housing band (Fig. 2 of Nunnink, the components that the front cover portion 110 comprises include components such as those labeled 250, 210, 212, 242, etc. It can be seen in Fig. 2 that the front cover 110 section (specifically the portion of it comprising these parts) resides within the area of the body section 112 when the front section 110 is attached. Based on the broadest reasonable interpretation of "recessed into the center housing band," it can be seen that this portion of section 110 is in fact recessed within the body of the center housing band); a second cover received in the center housing band with a second open side opposite the first open side (Nunnink Fig. 9 showing that the main body portion 112 has a back open side which also has a gasket 118 on a flange face for the back cover 114 to attach to, and this back open side is opposite the first open side which connects to the front portion 110), the second cover being recessed into the center housing band (Nunnink Fig. 2 and 9 showing portions of the back portion 114 being recessed into the center band 112. The broadest reasonable interpretation of “second cover received in the center housing band” can include the entire rear section of the housing, as the “second cover” merely is a section of the system that is received in the center housing band within a second open side opposite the first open side. The rear section of the housing 114 of Nunnink refers to the entire back section of the vision system housing. As such, as a portion of the components of the rear portion of the housing are recessed into the open side of center section 112 (as agreed to by Applicant in the Remarks filed 12/29/2021), based on the broadest reasonable interpretation of the claim language, the second cover (rear portion 114) is received into the center housing band (main body section 112) within the second open side opposite the first open side, the second cover being recessed into the center housing band).
However, Nunnink does not expressly disclose such that no portion of the first cover extends beyond a plane formed by the open first side of the center housing band. It would have been obvious to a person having ordinary skill in the art before the effective filing date to have no portion of the first cover extend beyond a plane formed by the first open side of the center housing band. Applicant has not disclosed that having no portions extend beyond such a plane provides any advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, therefore, would have expected Applicant’s invention to perform equally well with the front cover shaped such that a portion does extend beyond such a plane in performing the imaging and display functions described in the claim, and thus, is a mere matter of design choice. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of the cited references to obtain the invention as specified in claim 16.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 17, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 16 as discussed above. In addition, Mizusawa teaches wherein the image processor is further configured to generate a second additional image from a second portion of the second field of view (Mizusawa paragraph 12 noting a synthesized image for displaying an image of a wide range of the rearward direction, and an extracted image of a partial area of the image; and Mizusawa Figs. 5 and 6B showing that the extracted image includes the bumper of the vehicle); and
wherein the display is configured to selectively display the second additional image (Mizusawa paragraph 12 noting that both images are displayed; and Mizusawa Fig. 6B showing both images displayed side by side on a display).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 18, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 16 as discussed above. In addition, Lucas teaches the first additional image corresponds to a portion of the second field of view (Lucas claim 4 noting the second camera containing unit is removably attached to the trailer at a location different from the first camera containing unit, and as such, it would have a different field of view than the first, and the second camera has an image processor, and both the first and second cameras are in wireless communication with the monitoring unit for outputting images from the cameras).
However, Lucas does not expressly disclose wherein the first supplementary image corresponds to a portion of the first field of view and is cropped from a lower portion of the first field of view, and the second supplementary image corresponds to the first field of view and is cropped from a portion of the first field of view above the lower portion.
In the same field of endeavor, Mizusawa teaches wherein the first supplementary image corresponds to a portion of the first field of view and is cropped from a lower portion of the first field of view (Mizusawa paragraph 12 noting a synthesized image for displaying an image of a wide range of the rearward direction, and an extracted image of a partial area of the image; and Mizusawa Figs. 5 and 6B showing that the extracted image includes the bumper of the vehicle, and it can be seen that the extracted partial area including the bumper is a lower portion of the image, as the wider angle image shows higher regions), the second supplementary image corresponds to the first field of view and is cropped from a portion of the first field of view above the lower portion (Mizusawa paragraph 12 noting a synthesized image for displaying an image of a wide range of the rearward direction, and an extracted image of a partial area of the image; and Mizusawa Figs. 5 and 6B showing that the extracted image includes the bumper of the vehicle, and it can be seen that the wide range image has a wider vertical range than the extracted image, and as such has a portion of the field of view above the lower portion).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 19, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 16 as discussed above. In addition, Lucas teaches wherein a first image sensor is disposed on a first printed circuit board within a first housing associated with the first portable wireless vehicle imager (Lucas paragraph 118 noting circuit boards within the housing, including a TX board, camera board 205 or 305, etc.; and Lucas Fig. 2 showing camera board 205 aligned with the camera lens 203; and Lucas Fig. 3 showing camera board 305 positioned within the center housing), the first printed circuit board further comprising a first wireless communication module (Lucas paragraph 46 noting TX circuit board 206 includes one or more microprocessors 207 and is configured to process signals received and transmitted by a connected antenna, such as wireless communication antenna 106);
wherein the first wireless communication module is capable of allowing the first image sensor to wirelessly communicate with the image processor and to stream video (Lucas abstract noting the wireless camera unit can provide real time video to the monitor in the cab of the tractor);
wherein a second image sensor (Lucas abstract noting the wireless camera system includes one or more camera-containing units that can be attached to any trailer; and Lucas claim 4 noting the system comprising a second camera-containing unit configured for wireless communication) is disposed on a second printed circuit board within a second housing associated with the second portable wireless vehicle imager (Lucas paragraph 118 noting circuit boards within the housing, including a TX board, camera board 205 or 305, etc.; and Lucas Fig. 2 showing camera board 205 aligned with the camera lens 203; and Lucas Fig. 3 showing camera board 305 positioned within the center housing), the second printed circuit board further comprising a second wireless communication module (Lucas paragraph 46 noting TX circuit board 206 includes one or more microprocessors 207 and is configured to process signals received and transmitted by a connected antenna, such as wireless communication antenna 106); and
wherein the second wireless communication module is capable of allowing the second image sensor to wirelessly communicate with the image processor and to stream video (Lucas abstract noting the wireless camera unit can provide real time video to the monitor in the cab of the tractor).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

In regard to claim 20, Lucas, Pilutti, Mizusawa, and Nunnink teach all of the limitations of claim 16 as discussed above. In addition, Lucas teaches wherein the first portable imager is provided with first controls configured to allow the establishment of a wireless connection with the image processor (Lucas paragraph 46 noting pairing button 208 allows to manually initiate a wireless pairing function between camera-containing unit 200 and a monitor); and wherein the second portable imager is provided with second controls configured to allow the establishment of a wireless connection with the image processor (Lucas abstract noting individually pairing each camera unit with a monitor/receiver using appropriate communication, and that the cameras can be wirelessly paired. Thus, it can be seen that the second camera would also have controls to establish a wireless pairing).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lucas with the teachings of Pilutti, Mizusawa, and Nunnink for the same reasons as discussed above in regard to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488